Per Curiam.

We adopt the findings and conclusions of the board. We note that respondent did plead guilty to a felony and has not made restitution as ordered by the federal court. Nor did respondent produce evidence that he made the restitution we ordered in 1994 as a condition of reinstatement. We have reviewed in detail the evidence submitted in mitigation, and we believe that a *390more severe sanction than indefinite suspension is warranted by the facts in this case. Respondent is hereby permanently disbarred from the practice of law in Ohio. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.